UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1318


JAMES E. TURNER, SR.,

                    Plaintiff - Appellant,

             v.

COPART, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Paige Jones Gossett, Magistrate Judge. (3:16-cv-03312-JFA)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Walters, Orangeburg, South Carolina, for Appellant. J. Hagood Tighe, Matthew
R. Korn, FISHER & PHILLIPS LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James E. Turner, Sr., seeks to appeal the magistrate judge’s order awarding

attorney’s fees to Defendant in the amount of $3235. Because the order addressed a

matter that was referred to the magistrate judge without consent of the parties, we lack

jurisdiction over Turner’s appeal. See 28 U.S.C. § 636(b), (c) (2012); Estate of Conners

by Meredith v. O’Connor, 6 F.3d 656, 658-60 (9th Cir. 1993) (collecting cases).

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2